82 S.E.2d 342 (1954)
240 N.C. 420
TROXLER
v.
CENTRAL MOTOR LINES, Inc. et al.
No. 667.
Supreme Court of North Carolina.
June 4, 1954.
*344 York & Boyd, A. W. Flynn, Jr., Greensboro, for plaintiff appellee.
Jordan & Wright, Perry C. Henson, Greensboro, for defendant, Hallie F. Lefler, appellant.
WINBORNE, Justice.
While appellant Mrs. Hallie F. Lefler brings forward two assignments of error for consideration on this appeal, the one *345 based upon exception to the action of the court in overruling her demurrer to the complaint presents the determinative question. The demurrer challenges the sufficiency of the facts alleged in the complaint to state a cause of action against her.
For this purpose the truth of the allegations contained in the complaint are admitted, and "ordinarily relevant inferences of fact necessarily deducible therefrom" are also admitted. But the principle does not extend to admissions of conclusions or inferences of law. Ballinger v. Thomas, 195 N.C. 517, 142 S.E. 761. See also McLaney v. Anchor Motor Freight, Inc., 236 N.C. 714, 74 S.E.2d 36; Hollifield v. Everhart, 237 N.C. 313, 74 S.E.2d 706, and cases there cited.
Also it is provided by statute, G.S. § 1-151, that "In the constrution of a pleading for the purpose of determining its effect its allegations shall be liberally construed with a view to substantial justice between the parties". And decisions of this Court interpreting and applying the provisions of this statute require that every reasonable intendment must be in favor of the pleader. The pleading must be fatally defective before it will be rejected as insufficient. See Commerce Ins. Co. v. McCraw, 215 N.C. 105, 1 S.E.2d 369, and cases there cited. See also McLaney v. Motor Freight, Inc., supra, and Hollifield v. Everhart, supra.
In the light of the provisions of the statute, as so interpreted and applied, admitting the truth of the facts alleged in the complaint, this Court concludes as a matter of law that the allegations in respect to appellant the defendant Mrs. Hallie F. Lefler, are fatally defective upon the grounds on which the demurrer is predicated. Indeed, it affirmatively appears upon the face of the complaint that the property damage of which plaintiff complains, was, as stated by Stacy, C. J., in Smith v. Sink, 211 N.C. 725, 192 S.E. 108, 109, "independently and proximately produced by the wrongful act, neglect, or default of an outside agency or responsible third person", to wit, the defendant Bobbie R. Wyrick, in the operation of the truck of defendant Central Motor Lines, Inc. See Mintz v. Town of Murphy, 235 N.C. 304, 69 S.E.2d 849; Alford v. Washington, 238 N.C. 694, 78 S.E.2d 915; Baker v. Lumberton, 239 N.C. 401, 79 S.E.2d 886. See also McLaney v. Motor Freight, Inc., supra, and Hollifield v. Everhart, supra, where the principle was recently applied, and supporting authorities cited. Hence the demurrer of Mrs. Lefler, the appellant, should have been sustained.
Bearing in mind that it is alleged in the complaint: That South Elm Street runs about due north and south; that Lee Street runs almost due east and west; that Lee Street intersects South Elm Street almost at right angles,the portion of Lee Street east of this intersection being known as East Lee Street; and that the city of Greensboro had established and was maintaining an electric traffic control signal at, and about the center of this intersection: It is further alleged that at about 12:45 P.M. the defendant Wyrick drove the truck westwardly along East Lee Street and approached the intersection; "that at about the same time" defendant Lefler was driving the club coupe northwardly along South Elm Street; that "the said defendant" (Lefler) approached the intersection "at about the same time as the defendant Wyrick * * *"; "that the defendant Lefler proceeded to drive her automobile across the intersection * * * "; "that the defendant Wyrick had come to a stop at the stop light * * * the light emitting a red signal"; "that the said defendant Wyrick then undertook to make a right turn, northwardly into South Elm Street"; "that both * * * proceeded into the intersection * * * without having a green light or go sign from the electric traffic control signal * * *"; "that both were thus in the intersection * * * at the same time"; that the front of the Dodge truck * * * struck the rear of the automobile; "that the said * * * Lefler apparently lost control of her automobile", and that the automobile thereupon turned in an eastwardly direction *346 and careened across the sidewalk on east side of South Elm Street in front of plaintiff's store building, etc.
The Court will take judicial notice of the fact that when an electric traffic control light, installed and maintained by a city at an intersection, shows red on one street, it shows green on the other. Thus from these allegations that when Wyrick and Lefler approached the intersection, Wyrick was faced with a red light on East Lee Street, it is logical and reasonable to infer that as Lefler approached the intersection she was faced with the green light on South Elm Street. Then it is alleged that faced with the red light, Wyrick stopped his truck before entering the intersection. Under such circumstances it was his duty to stop. For "a motorist is negligent as a matter of law if he fails to stop in obedience to a red traffic light as required by the ordinance * * *". Cox v. Hennis Freight Lines, 236 N.C. 72, 72 S.E.2d 25, 29. See also Blashfield's Cyclopedia of Automobile Law and Practice, Sec. 2685, Vol. 4, p. 185. And before starting again, Wyrick should not only have the green light or go sign facing him, but he should also see and determine in the exercise of due care that such movement could be made in safety. G.S. § 20-154. Matheny v. Central Motor Lines, 233 N.C. 673, 65 S.E.2d 361. It is alleged that he entered the intersection without a green light or go sign. And it may be inferred that if he had looked he would have ascertained that the Lefler automobile was already in the intersection.
On the other hand, Lefler, having the green light as she approached the intersection, it seems clear that she had the right to proceed. It is alleged she did proceed into the intersection. But if it be inferred from the allegation that she entered the intersection as the light was in process of changing, she was not under any duty of anticipating negligence on the part of Wyrick, but in the absence of anything which gave or should give notice to the contrary, she was entitled to assume, and to act on the assumption, that he, Wyrick, in the exercise of ordinary care, would not proceed into the intersection until after he had the green light, and she had cleared the intersection. See Reeves v. Staley, 220 N.C. 573, 18 S.E.2d 239.
Moreover, while it is alleged that defendant Lefler drove through the intersection at an excessive rate of speed, it is not alleged that speed was the cause of her losing control. And the allegations as to reckless driving without specifying wherein defendant Lefler was reckless, are conclusions of law which are not admitted.
This case is distinguishable from Aldridge v. Hasty, N.C., 82 S.E.2d 331.
The judgment from which appeal is taken is
Reversed.